DETAILED ACTION

Response to Amendment
Claims 1-18 are pending in the application, with claims 7-18 currently withdrawn.  Previous grounds of rejection have been withdrawn as a result of the 11/23/2021 amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Humkey, #60,702 on 12/15/2021.

The application has been amended as follows: 

TO THE CLAIMS

Claims 7-18 have been cancelled

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 11/23/2021 with respect to instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a method of assembling a secondary battery cell module utilizing a jig including a plurality guide rods on a jig plate, including mounting a lower frame on the jig plate while the guide rods are inserted into a plurality of arranging through-holes of the lower frame; disposing a plurality of battery cells on the lower frame; mounting an upper frame on the battery cells while the guide rods are inserted into a plurality of arranging through-holes of the upper frame; fastening the upper frame and the lower frame together; and separating the assembling jig from the upper frame and the lower frame.
Choo et al. in view of Hermann et al. is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned combination of references does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the combination of Choo and Hermann does not explicitly disclose the method including the jig having the jig plate and frame and guide rods and through holes as structurally stated in the instant claims.
A further search did not yield any additional prior art references that alleviate the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725